Citation Nr: 1750247	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  03-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for emphysema, to include as related to asbestos exposure and secondary to pleural scarring.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Navy from June 1964 to June 1968 and in the United States Army from October 1969 to March 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania. 

In February 2007, March 2009, August 2010, July 2016, and March 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's emphysema had its onset after and is not otherwise related to any incidents in service, including asbestos exposure. 

2.  The Veteran's emphysema was not caused by nor aggravated by his service- connected pleural scarring. 


CONCLUSION OF LAW

The service-connection criteria for emphysema have not been met 38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his emphysema was caused by his active service including his exposure to asbestos.  For the following reasons and bases, however, the Board finds he has not shown his entitlement to service connection for this claimed disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  
 
Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

With regard to a present disability, the Veteran was diagnosed with emphysema in an October 2009 VA examination.  Further, in March 2011, treatment records from the VA medical center (VAMC) also show emphysema shown on a January 2011  computerized tomography (CT) scan.  

With regard to an in-service event, the Veteran's service treatment records do not show evidence of treatment for emphysema.  However, the Veteran's DD 214 shows that he served in the United States Navy as a Machinist Mate, which, according to regulations, is shown to be a probable occupation for exposure to asbestos while onboard a naval ship.  As previously found in a March 2010 rating decision, the VA has determined that the Veteran was exposed to asbestos in service.  The question remains as to whether the Veteran's emphysema was caused or aggravated by this exposure.  

The preponderance of the evidence weighs against a relationship between the Veteran's emphysema and asbestos exposure during active service.  In a July 2017 VA examination, the examiner opined the Veteran's emphysema is not "as least as likely as not" due to asbestos exposure or any other incident in service.  The examiner opined the Veteran's emphysema is due to the Veteran's 40 year history of smoking.  The examiner cited to a National Institute of Health article to support that there is no scientific evidence that even heavy asbestos exposure can cause emphysema.  The examiner also cited to a Cleveland Clinic article which states in part, "while asbestos exposure predisposes one to pleural disease and interstitial disease, there is no evidence it predisposes one to emphysema."  The examiner further opined the asbestos exposure also did not aggravate the Veteran's emphysema as there is no evidence it existed prior to entering service.  The Board finds this opinion highly probative in finding the Veteran's in service asbestos exposure did not cause or aggravate his emphysema. 

The remaining question is whether there is a medical nexus between the Veteran's service-connected pleural scarring and emphysema.  In a July 2017 VA examination, the examiner opined the Veteran's emphysema is not "as least as likely as not" caused or aggravated by the Veteran's service connected pleural scarring.  The examiner provided the rationale that his emphysema was aggravated by smoking as noted in the February 2017 VAMC treatment notes.  The Board finds this opinion highly probative that the Veteran's service connected pleural scarring has not caused nor aggravated his emphysema. 

Accordingly, the Board finds that the weight of the evidence is against finding the Veteran's emphysema is related his in service asbestos exposure or service connected pleural scarring. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

The Board is grateful for the Veteran's honorable service, and this decision in no way detracts from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against a finding that the Veteran's emphysema is service connected.

ORDER

Entitlement to service connection for emphysema is denied. 



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


